                         14-17526-MLB, Bankruptcy Estate of Garth MacLeod

                        Wood v. Jonathan Smith, P.S. and Smith, 18-01149-MLB

                  June 24, 2020 Hearing on Motion for Partial Summary Judgment

                                     JUDGE MARC BARRECA'S RULING

 SPEAKERS:

 JUDGE:           Hon. Marc L. Barreca

 MOONEY           Attorney for Jonathan Smith, PS and for Jonathan Smith

 WAID:            Attorney for Plaintiff Edmund J. Wood, Chapter 7 Trustee of the bankruptcy
                  estate of Garth MacLeod



 MINUTE 0:00 (Hearing in progress)


 MOONEY:          Daniel Moody on behalf of the Defendants.


 JUDGE:           Alright, and I apologize for my hearings all running late. But at least you have

                  the benefit that it was telephonic, so you could hopefully have gotten some

                  other work done while you are waiting. Urn, alright, this is my ruling on the

                  Motion for Partial Summary Judgment that's at Docket No. 28 in Wood v.

                  Jonathan Smith, 18-1149, this matter was before me on that motion, urn,

                  again at Docket 28. Edmund Wood, hereafter the Trustee, is the Chapter 7

                  Trustee of the Bankruptcy Estate of Garth MacLeod. The Trustee filed this

                  lawsuit on October 24, 2018, seeking damages for legal malpractice and

                  breach of fiduciary duty. The Motion seeks dismissal of all claims for

                  damages in the form of 1) disgorgement of fees paid to the Defendant; and,

                  uh, Defendants, and 2) reimbursement for attorneys' fees and costs incurred

                  by the Trustee in administrating the Chapter 7 bankruptcy estate. The


 MACLEOD, Wood v. Smith, Defense Motion to Dismiss 06/24/2020
 Page 1



Case 18-01149-MLB              Doc 48       Filed 03/01/21      Ent. 03/01/21 14:34:09   Pg. 1 of 12
                  Defendants assert, inter alia, that the Trustee is unable to recover attorneys'

                  fees and costs regardless of any negligence, because Mr. MacLeod couldn,

                  would not have been entitled to those fees and costs if he brought the

                  lawsuit. The Defendants further assert that the American Rule precludes

                  recovery, and that neither equitable indemnity nor any other exception to

                  the American Rule applies. The Trustee contends that the Defendants

                  misapply the law by failing to recognize that the asserted negligent actions

                  occurred both pre and post-petition, and that the actions proximately caused

                  damage to the bankruptcy estate and not only to Mr. MacLeod individually.

                  The Trustee also asserts that the classic application of the ABC Rule is

                  difficult to apply to a, in a bankruptcy context, given, uh, Mr. Smith's co-

                  existing duties to Mr. MacLeod and the Estate, which are separate entities.


                  Having reviewed the pleadings and the arguments of counsel, and otherwise

                  having good cause, I grant in part and deny in part the Motion.




 BACKGROUND


                  In 2013, Mr. MacLeod hired defendants to explore legal options concerning

                  his financially distressed home at 3810 Hunts Point Road, Hunts Point,

                  Washington, hereafter "the Hunts Point Property". The Defendants initially

                  negotiated with a secured lender on the Hunts Point Property, but the

                  Defendants ultimately advised Mr. MacLeod to seek bankruptcy relief. Mr.



 MACLEOD, Wood v. Smith, Defense Motion to Dismiss 06/24/2020
 Page 2




Case 18-01149-MLB              Doc 48       Filed 03/01/21      Ent. 03/01/21 14:34:09   Pg. 2 of 12
                  MacLeod, with Defendant's counsel, urn, filed a Chapter 11 Petition on

                  October 12, 2014. The Defendants represented Mr. MacLeod in the Chapter

                  11 proceeding. The case was converted to Chapter 7 on July 20, 2015, after a

                  motion to convert filed by Columbia State Bank.


                  Defendants continued to represent Mr. MacLeod in the Chapter 7 case, until

                  the Defendants withdrew on February 12, 2016. On October 24, 2018, the

                  Trustee filed this adversary proceeding. The Trustee asserts the following

                  negligent acts:


                  1.       Mr. Smith agreed to represent Mr. MacLeod in a complex Chapter 11

                  without having the necessary experience and skill;


                  2.       Mr. Smith failed to advise Mr. MacLeod of the risk that this case could

                  be converted to Chapter 7 and that non-exempt property could be

                  administered;


                  3.       Mr. Smith failed to seek Bankruptcy Court approval to employ the real

                  estate broker hired to sell the Hunts Point Property;


                  4.       Mr. Smith failed to disclose relevant information on the Schedules; urn


                  5.       Mr. Smith failed to file a liquidation plan, which caused the loss of an

                  excise tax exemption under 11 U.S.C. Section 1146(a) and led to conversion

                  to Chapter 7;




 MACLEOD, Wood v. Smith, Defense Motion to Dismiss 06/24/2020
 Page 3



Case 18-01149-MLB              Doc 48       Filed 03/01/21      Ent. 03/01/21 14:34:09   Pg. 3 of 12
                  6.       Mr. Smith failed to advise Mr. MacLeod that he needed to reinvest

                  homestead proceeds after the bankruptcy sale; and


                  7.       Mr. Smith incorrectly advised Mr. MacLeod to engage in certain post-

                  petition transfers that resulted in litigation.

 MIN: 4:22


 JURISDICTION:


                  I have jurisdiction over the parties and the subject matter of this Adversary

                  Proceeding pursuant to 28 U.S.C. Sections 157(b) and 1334. I have subject

                  matter jurisdiction over the entirety of this proceeding, although it appears

                  to comprise both core arising in, urn, jurisdiction and non-core related to

                  jurisdiction. The Ninth Circuit has determined that legal malpractice claims

                  against bankruptcy counsel whose, uh, duties pertain to administration of a

                  bankruptcy estate are core proceedings subject to final adjudication. See

                  Schultze v. Chandler, 765 F. 3d 945, 959 (9th Cir. 2014).


                  To the extent certain claims against the Defendants are not core proceedings

                  as provided in Schultze, urn, I have related to jurisdiction given the Estate's,

                  urn, ownership interests in the claims under 11 U. S. C. Sections 541(a) (1)

                  and (a)(7). Pursuant to the Order approving Settlement Agreement and

                  Stipulation entered on October 5, 2016, the Bankruptcy Estate has ownership

                  interest in claims, even if those claims would have otherwise belonged to Mr.




 MACLEOD, Wood v. Smith, Defense Motion to Dismiss 06/24/2020
 Page 4




Case 18-01149-MLB              Doc 48       Filed 03/01/21      Ent. 03/01/21 14:34:09   Pg. 4 of 12
                  MacLeod individually. See Bankruptcy Case No. 14-17526-MLB at Docket No.

                  353


ANALYSIS:


                  Summary Judgment. Federal Rule of Civil Procedure 56(a) provides that:


                  The Court shall grant summary judgment if the movant shows there, that

                  there is no genuine display of material fact and the movant is entitled to

                  summary judgment as a matter of law.




                  The moving party bears the initial burden of demonstrating the absence of a

                  genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323

                  (1986). A fact is material if it might have effect, if it might effect the outcome

                  of the suit under the governing law. See Anderson v. Liberty Lobby, 477 U.S.

                  242, 248 (1986). The moving party may, uh, must make a prima facia

                  showing that it is entitled to Summary Judgment before the burden of

                  production shifts to the party opposing summary judgment. Celotex Corp.,

                  477 U.S. at 331. A moving party without the ultimate burden of persuasion at

                  trial has both the initial burden of production and the ultimate burden of

                  persuasion on the Motion for Summary Judgment. Nissan Fire and Marine

                  Insurance Co. v. Fritz Co., 210 F. 3d 1099, 1102 (9th Cir. 2000). In order to

                  carry its burden of production, the moving party must produce either

                  evidence negating an essential element of the nonmoving party's claim or, or


 MACLEOD, Wood v. Smith, Defense Motion to Dismiss 06/24/2020
 Page 5



Case 18-01149-MLB              Doc 48       Filed 03/01/21      Ent. 03/01/21 14:34:09   Pg. 5 of 12
                  show that the nonmoving party does not have enough evidence of an

                  essential element to carry its ultimate burden of persuasion at trial. Id. In

                  order to carry a burden of persuasion on the motion. The nonmoving party

                  must persuade the Court that there is no genuine issue of material fact. Id.

                  The Court, in its discretion, may deny summary judgment if the legal

                  determination, "should be postponed until it can be founded on a more

                  complete factual record." Virgil v. Time, Inc., 527 F. 2d, 1122, 1131 at Note 15

                  (9th Cir. 1975).


8:02


LEGAL MALPRACTICE.


                  In Washington, to sustain a claim for Legal Malpractice, the Plaintiff must

                  prove: 1) the existence of an attorney/client relationship which gives rise to

                  a duty of care on the part of the attorney to the client; 2) an act or omission

                  by the attorney in breach of the duty of care; 3) damage to the client; and 4)

                  proximate causation between the attorney's breach of the duty and the

                  damage incurred. Hizey v. Carpenter, 1119 Wash. 251, 260 - 61 (1992).

                  Under the American Rule, parties are responsible for their own litigation

                  expenses. Colorado Structures, Inc. v. Insurance Company of the West, 161

                  Wn. 2d 577, 621 (2007). The parties generally cannot recover attorneys'

                  fees, urn, as costs or damages. City of Seattle v. McCready, 131 Wn. 2d 266,

                  275 (1997). Both a party may, uh, but a party may seek attorneys' fees when

                  authorized by contract, statute, or a recognized ground of equity. Newport

 MACLEOD, Wood v. Smith, Defense Motion to Dismiss 06/24/2020
 Page 6




Case 18-01149-MLB              Doc 48       Filed 03/01/21      Ent. 03/01/21 14:34:09   Pg. 6 of 12
                  Yacht Basin Association of Condo Owners v. Supreme Northwest, Inc., 168 Wn.

                  App. 86, 90, uh at 97, uh, (2020) I'm sorry (2012).


                  Washington Courts recognize the ABC Rule as an exception of the American

                  Rule in legal malpractice cases. LK Operating LLC v. Collection Group, LLC,

                  181 Wn. 2d 117, 123 to 24 (2014). The ABC Rule applies when an attorney

                  (A) represents a client (B) and as a result of A's malpractice, B becomes

                  involved in separte litigation with a third party (C). If C sues B for

                  malpractice, B can claim, as consequential damages, the attorney's fees B

                  incurred in the litigation with C, but only if C was not connected to the

                  original representation. Id, at 123.


                  Here, the Defendants argue in the motion that all costs of administration the

                  Chapter 7 Estate has, of the, uh, cost of administration of the Chapter 7 Estate

                  are barred under the American Rule. While the Defendants correctly state

                  the general legal principals are application of the law in the context of this

                  bankruptcy is misdirected. Defendants as counsel to debtor in possession

                  owed a fiduciary duty to the bankruptcy estate. The Trustee as successor

                  estate representative may properly assert damages, um, resulting from harm

                  to the estate. See, In Re: R & R Associates of Hampton, 402 F. 3d 257, 262 (5th

                  Cir. 2005). For this reason, the Defendants are incorrect in their assertion

                  that the Trustee may only seek damages, urn, that Mr. MacLeod would have

                  been entitled to individually as he claims reparations to the duty to the

                  estate. The main argument raised in the motion was premised on the


 MACLEOD, Wood v. Smith, Defense Motion to Dismiss 06/24/2020
 Page 7




Case 18-01149-MLB             Doc 48        Filed 03/01/21      Ent. 03/01/21 14:34:09     Pg. 7 of 12
                 assertion that Mr. Smith fit the A position of the ABC analysis, Mr. MacLeod fit

                 the B position. While this could be correct in certain circumstances, it could

                 also be correct that the bankruptcy estate, which is represented by the

                 Trustee could fit into the B position. Urn, it would then follow that the

                 Trustee could be entitled to reimbursement of attorneys' fees if the fees fit

                 within the ABC exception.


MIN: 11:45


                 Moreover, the Defendants are incorrect in their assertion that all

                 administration costs are attorneys' fees barred by the American Rule. The

                 UST fees and the Trustee's fees under Section 326 are examples of fees which

                 the American Rule or for which the American Rule is inapplicable. That being

                 said, most of the administrative costs at issue appear to be for attorneys' fees

                 and may potentially be precluded ultimately by the American Rule unless

                 they fit within an exception.


                 At oral argument, it became clear that the Trustee did not focus on analyzing

                 whether specific incurred attorneys' fees fit within the ABC analysis,

                 especially as it relates to how specific acts or omissions by the Defendants

                 caused the Trustee to become involved in separate and unrelated litigation

                 with third parties. Instead, the Trustee focused on the main contention in the

                 motion, that all costs and fees were not recoverable as a matter of law,

                 because they were incurred by the Trustee and not by Mr. MacLeod, an

                 assertion that's incorrect. I cannot fault the Trustee for not addressing with

MACLEOD, Wood v. Smith, Defense Motion to Dismiss 06/24/2020
 Page 8




Case 18-01149-MLB             Doc 48       Filed 03/01/21      Ent. 03/01/21 14:34:09   Pg. 8 of 12
                  specificity each of the incurred attorneys' fees and costs, when the overall

                  premise of the motion was incorrect. I note, however, that many of the

                  attorneys' fees and costs do not appear to fit within the ABC exception, um,

                  e.g., fees incurred prosecuting the objection to Mr. MacLeod's discharge, urn,

                  or fees incurred in this Adversary Proceeding.


                  Conversely, some of the attorneys' fees and costs may arguably fit within the

                  ABC exception, especially for purposes of summary judgment, where all

                  justifiable inferences should be drawn in favor of the nonmoving party.

                  Given the problems associated with the Motion, it would be inappropriate to

                  grant summary judgment on specific fees and costs without allowing the

                  Trustee to adequately brief the specific issues. I will defer any further

                  analysis on the matter until a more complete factual record is presented.


                  I therefore conclude that the Defendants have not met their burden of

                  persuasion and production and they have not shown that they are entitled to

                  summary judgment as a matter of law.


                  As an aside, I have serious concerns that the Trustee has the ability to

                  recover fees and costs in administering the Chapter 7 estate, urn, as damages,

                  especially as it relates to cau...uh, as it relates to the contination (sic) cog of

                  the legal malpractice analysis. In reviewing the Trustee's response to

                  interrogatories, when asked to provide an analysis on how the Trustee

                  arrived at the damages, the Trustee answered merely by citing back to the

                  Complaint. This will be insufficient to satisfy the Trustee's burden at trial

 MACLEOD, Wood v. Smith, Defense Motion to Dismiss 06/24/2020
 Page 9




Case 18-01149-MLB              Doc 48       Filed 03/01/21      Ent. 03/01/21 14:34:09     Pg. 9 of 12
                  and leaves the Trustee susceptible to a further motion for summary

                  judgment that raises the absence of evidence supporting the causation prong

                  of the legal malpractice analysis. I will therefore deny summary judgment

                  but without prejudice to a further motion to summary judgment, even if it is,

                  in essence, overlapping the general, urn, topic of this Motion for Summary

                  Judgment.


 MIN: 14:53


 BREACH OF FIDUCIARY DUTY.


                  The Motion also asserts that any damages flowing from breach of fiduc, the

                  breach of fiduciary duty claim, "are subsumed by the legal malpractice claim

                  and are subject to dismissal." To the extent the Motion requests dismissal of

                  the breach of fiduciary duty claim, urn, urn, I deny it for the same reason I

                  outlined previously.


 DISGORGEMENT


                  The Motion also requests dismissal of the claim for disgorgement. As

                  indicated in the Trustee's Response, Mr. Smith previously disgorged all

                  attorneys' fees. Therefore, any claim for disgorgement is moot and should be

                  dismissed.


 CONCLUSION




 MACLEOD, Wood v. Smith, Defense Motion to Dismiss 06/24/2020
 Page 10



Case 18-01149-MLB             Doc 48       Filed 03/01/21       Ent. 03/01/21 14:34:09   Pg. 10 of 12
                  In sum, the Motion is granted in part and denied in part. However, the denial

                  is without prejudice to a further diapositive motion contesting damages. The

                  Motion is granted as to the issue of disgorgement only. Counsel for the

                  Trustee should submit an order accordingly.


                  And, alright, thank you and if there are no questions, we'll be at recess until

                  1:30.


 MOONEY:          Thank you, your Honor.


 WAID:            Thank you, your Honor.


 JUDGE:           Okay.


 MIN: 16:10 End




                                                CERTIFICATION


 STATE OF WASHINGTON)

                                      ss.

 COUNTY OF KING                  )



           I, Kieran M. McKee, am a legal assistant in the firm of WOOD & JONES, PS, of legal

 age, and competent to testify. I certify and declare under penalty of perjury under the laws

 of the State of Washington as follows:




 MACLEOD, Wood v. Smith, Defense Motion to Dismiss 06/24/2020
 Page 11



Case 18-01149-MLB             Doc 48        Filed 03/01/21      Ent. 03/01/21 14:34:09   Pg. 11 of 12
           I have been a legal secretary for over four decades and am experienced in

 transcription. I have transcribed as set forth above the June 24, 2020 Hearing on

 Defendants' Motion for Partial Summary Judgment in the Bankruptcy Estate of Garth

 MacLeod, Adversary Proceeding Wood v. Jonathan Smith. 18-01149-MLB, word for word,

 to the best of my ability.


           DATED: September 8, 2020, at Seattle, Washington.




                                              /s/Kieran M. McKee
                                             Kieran M. McKee, Legal Assistant
                                             to Chapter Trustee Edmund J. Wood




 MACLEOD, Wood v. Smith, Defense Motion to Dismiss 06/24/2020
 Page 12



Case 18-01149-MLB             Doc 48       Filed 03/01/21       Ent. 03/01/21 14:34:09   Pg. 12 of 12
